Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Status
Applicant’s Information Disclosure Statement filed 2/11/2021 and the references cited therein have been considered. See attached signed copy of the IDS.
Claims 16-37 remain allowed.
The following is the examiner’s statement of reasons for allowance: 
Shibazaki (US 2010/0157274) discloses (Fig. 1 and associated text) an exposure apparatus arranged to project a radiation beam (from mask R) onto a target portion of a substrate (W), the exposure apparatus comprising: a first substrate holder (fine stage WFS2) configured to hold the substrate; a second substrate holder (WFS1) configured to hold the substrate, a sensor holder (Fig. 5, auxiliary stage AST) configured to hold a sensor and/or detector ([0125] teaches that 60c holds various sensors); a first 
The prior art does not anticipate or render obvious, alone or in combination, that the apparatus is configured to hold the substrate on the first substrate holder while the first alignment system is measuring positions of the substrate alignment mark on the substrate, and configured to hold the substrate on the second substrate holder while the second alignment system is measuring positions of the substrate alignment mark on the substrate, in the combination required by claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.